Citation Nr: 1131752	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  04-07 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD) due to an in-service sexual assault.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit sought on appeal.

In September 2006, the Veteran appeared and testified at a video conference hearing at the Oakland RO.  The transcript is of record.

In a January 2009 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed the Board decision to United States Court of Appeals for Veterans Claims (Court).  In an April 2011 memorandum decision, the Court reversed the Board's decision denying service connection for PTSD, and remanded the matter to the Board with instructions to assign the proper rating for PTSD.  

The issue of assignment of an initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is shown to have PTSD attributable to an in-service sexual assault.  


CONCLUSION OF LAW

PTSD was incurred as a consequence of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection 

The Veteran seeks service connection for PTSD based upon evidence of an in-service sexual assault.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to the posttraumatic stress disorder, the Board notes that during the pendency of this appeal, VA regulations pertaining to the requirements for establishing service connection for PTSD were liberalized.  The amendment, however, only pertains to claimed stressors related to a "veteran's fear of hostile military or terrorist activity."  75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).  As none of the Veteran's claimed stressors relate to hostile military or terrorist activity this amendment is not for application.

Cases involving allegation of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that alternative evidence be sought.  Id.

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on an in-service personal assault, evidence other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2010).

Without the need to discuss the evidence of record, the Board notes that its January 2009 decision denying service connection for PTSD based upon an in-service sexual assault was reversed in an April 2011 Court decision.  Essentially, the Court found that the Veteran's private physician was credible and competent to provide his positive nexus opinion, and this was in fact credible evidence to corroborate the Veteran's claimed in-service stressor.  Therefore, the Court reversed the Board's decision and awarded service connection for PTSD.  


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In light of the Court's decision, and the Board's grant of service connection above, a remand of this matter is necessary.  

As noted above, the Court reversed the Board's January 2009 decision, and remanded the matter for the Board to determine the appropriate rating for the Veteran's now service-connected PTSD.  The Board is unable to issue a disability rating in the first instance.  Thus, the claim must be remanded for the RO to assign the appropriate disability rating for the Veteran's service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

The RO should assign an appropriate disability rating in connection with the Veteran's now service-connected PTSD.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


